Citation Nr: 1618205	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  07-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  He died in March 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in March 2006.  The cause of death was listed as colon cancer with no other conditions contributing to his death.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: shell fragment wound, left forearm with fracture of the ulna, damage to Muscle Group VII, with keloid scars and marked limitation of wrist paralysis, complete ulnar nerve left claw hand and minor atrophy of muscles in the hand evaluated as 60 percent disabling; shell fragment wound of the left lower thigh with keloid scar, damage to Muscle Group XIV, and herniation of muscles, evaluated as 30 percent disabling; scar to the donor site of the pedicle graft and keloid formation, evaluated as 10 percent disabling; residuals of meningitis, evaluated as 0 percent disabling; and scar of the donor site to the thigh, evaluated as 0 percent disabling.  

3.  The evidence does not demonstrate that a service-connected disability was the immediate, or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for Dependency and Indemnity Compensation (DIC) (which includes service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. 

In this case, VA satisfied its duties to notify the appellant.  She was provided a March 2010 notice letter which fully complied with the Hupp notice requirements.  The letter also advised the appellant as to how disability ratings and effective dates are assigned.  Thereafter, the RO readjudicated the claim in a December 2015 supplemental statement of the case (SSOC).  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. 5103A.  Here, all reasonably identified and available medical records have been secured including, the Veteran's service treatment records, VA outpatient treatment records, private treatment records, his death certificate, and the appellant's contentions.  An opinion was also obtained by a VA endocrinologist as to the etiology of the Veteran's cause of death.  

The appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Merits of the Claim

The appellant contends that service connection is warranted for the cause of the Veteran's death.  In her VA Form 9, dated May 2007, the appellant explained that the Veteran was critically wounded in service and life following discharge from service was difficult for him.  She stated that many companies would not hire the Veteran because he only had the use of one hand and by 1983, his disabilities were so severe he had to stop working full-time.  She essentially asserts that the Veteran's service-connected disabilities caused a decline in his overall health, which made him more susceptible to developing colon cancer, which in turn, caused his death.  See the May 2007 VA Form 9.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  

The basic facts are not in dispute.  The Veteran died in March 2006.  The certificate of death lists the immediate cause of death as colon cancer with no underlying causes listed.  At the time of his death, the Veteran was service-connected for the following disabilities: shell fragment wound, left forearm with fracture of the ulna, damage to Muscle Group VII, with keloid scars and marked limitation of wrist paralysis, complete ulnar nerve left claw hand and minor atrophy of muscles in the hand evaluated as 60 percent disabling; shell fragment wound of the left lower thigh with keloid scar, damage to Muscle Group XIV, and herniation of muscles, evaluated as 30 percent disabling; scar to the donor site of the pedicle graft and keloid formation, evaluated as 10 percent disabling; residuals of meningitis, evaluated as 0 percent disabling; and scar of the donor site to the thigh, evaluated as 0 percent disabling.  

Post service treatment records note that the Veteran had a rapid progressive painless jaundice with the development of massive ascites and biliary obstruction between October 2005 and March 2006.  A private computerized tomography (CT) scan conducted in February 2006 revealed biliary obstruction, masses in the liver and kidneys, and intestinal wall thickening.  It was determined that an angioplasty and stenting on the strictured portal vein would be scheduled.  The Veteran had a biliary stent inserted for palliative management of the biliary obstruction in February 2006.  It was determined during that time that there was non-resectable cancer encircling and causing stenosis of the portal vein.  According to the February 2006 private discharge summary, the Veteran's ascites returned, which likely represented the spread of the cancer to the abdominal cavity and carcinomatosis.  Hospice was consulted and the Veteran died approximately seven days after being transferred to an extended care facility.  See the February 2006 private treatment records.  

Based on the private medical evidence and the appellant's assertions, an opinion was elicited in order to determine whether the Veteran's service-connected disabilities weakened the Veteran's overall general health or debilitated the Veteran to an extent that they rendered him materially less capable of resisting the effects of the colon cancer.  In July 2007, a VA endocrinologist reviewed the Veteran's claims file.  Upon her review of the medical evidence of record, the VA examiner concluded that there is nothing in the medical records to indicate that the Veteran's service-connected disabilities contributed to his terminal events.  She explained that there is no relationship between his remote service-connected disabilities and his terminal metastatic cholangiocarcinoma or colon cancer as stated on his death certificate.  She opined that the Veteran's service-connected disabilities did not weaken the Veteran's general health or debilitated him to an extent that rendered him materially less capable of resisting the effects of the metastatic cholangiocarcinoma or colon cancer.  

Based on the July 2007 VA opinion and after considering the totality of the evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities did not contribute or cause his death.  As previously mentioned, the VA physician reviewed the Veteran's claims file and considered the Veteran's medical history in rendering the opinion reached.  The Board places great weight on this opinion.  There are no other medical opinions to the contrary, and no other evidence in the record indicating a relationship between the Veteran's service-connected disabilities and the cancer that resulted in his death.  

The appellant has offered her opinion as to how the Veteran's service-connected disabilities contributed to his death; however, she has not demonstrated that she has any knowledge or training in determining the etiology of medical conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  

The Board finds that the question of whether the Veteran's cause of death was related to his service is too complex to be addressed by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This connection or etiology is not amenable to observation alone.  Thus, the appellant's opinion of the cause of the Veteran's death is not competent evidence and is entitled to no probative weight.

In sum, the competent evidence does not establish that a service-connected disability was either the principal or contributory cause of the Veteran's death.  Accordingly, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, so the benefit-of-the-rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


